Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 210 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The claims are objected to because they include multiple incorrect reference characters.
Claim 1, line 17 which reads “wherein the transmission parts (10, 11) are operatively connected” should read --wherein the transmission parts (11, 12) are operatively connected--.
Claim 2, line 5 which reads “gear wheels (16,22,28)” should read –gear wheels (16,22,18)--.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walch (US 20150052866 A1).

Regarding independent claim 1, Walch teaches a mower (1) comprising: a plurality of mowing elements (14,14’), which are positioned next to one another forming a mower bar (17), a roller conditioner (18), which is arranged behind the mower bar, as seen (in Fig. 2) in the material flow direction of mowed crop, and which has an upper conditioning roller (20) and a lower conditioning roller (19), wherein the lower conditioning roller is rotatable about a lower, positionally fixed axis of rotation ((21), Para. [0042] teaches that the lower axis 21 is fixed), wherein the upper conditioning roller is rotatable about an upper, shiftable axis of rotation ((22), Para. [0042] teaches that the upper axis 22 is mobile with respect to the lower fixed axis 21) in such a manner that, as a result of shifting the upper axis of rotation relative to the lower axis of rotation, a gap between the conditioning rollers is changeable (Para. [0042 teaches that  the distance separating the upper and lower rotation axes 22 and 21 can vary as a function of the volume of plants passing between the upper and lower conditioning elements 20 and 19), characterized in that the lower conditioning roller and the upper conditioning roller are coupled to each other via a scissors-like transmission ((27), Fig. 3), wherein a first transmission part (carried in the lower half of primary casing 30, circled in red below) is coupled to the lower conditioning roller (as seen in Fig. 6) and a second transmission part (carried in secondary casing 64) is coupled to the upper conditioning roller (as seen in Fig. 7), wherein the transmission parts are operatively connected to each other and are shiftable in a scissors-like manner with respect to each other (Para. [0060] teaches that the secondary casing 64 is connected to the primary casing 30 by means of a pivoting connection 102, which allows the upper conditioning roller to shift in a scissor-like manner with respect to the lower conditioning roller about pivoting axis 103).

    PNG
    media_image1.png
    588
    530
    media_image1.png
    Greyscale

Regarding claim 2, Walch teaches the mower according to Claim 1, characterized in that the first transmission part has a first number of intermeshing gear wheels (four intermeshing gear wheels circled in red above), the second transmission part has a second number of intermeshing gear wheels (three intermeshing gear wheels 71,72,73)  that differs from the first number by one.
Regarding claim 3, Walch teaches the mower according to Claim 2, characterized in that the first number of gear wheels of the first transmission part is greater by one than the second number of gear wheels of the second transmission part.
Regarding claim 4, Walch teaches the mower according to Claim 3, characterized in that the first transmission part has four gear wheels and the second transmission part has three gear wheels.
Regarding claim 5, Walch teaches the mower according to Claim 1, characterized in that a first gear wheel (57) of the first transmission part is coupled to the axis of rotation of the lower conditioning roller for rotation therewith (Fig. 6, Para. [0045]), a first gear wheel (73) of the second transmission part is coupled to the axis of rotation of the upper conditioning roller for rotation therewith (Fig. 7, Para. [0046]), a second gear wheel (114) of the first transmission part and a second gear wheel (71) of the second transmission part are arranged on a shiftable scissors axis (103) and the two gear wheels rotate together with the scissors axis at the same rotational speed and in the same direction of rotation. (Para. [0046] teaches that gear wheels 114 and 71 are driven by the same rotary input (66), therefore they inherently rotate at the same rotational speed. Additionally, given that the upper and lower conditioning rollers rotate in opposing directions (SR1, SR2), it is known that the gears 71 and 114 must rotate in the same direction due to the number and arrangement of meshed gears in the first and second transmission parts being different by one). 
Regarding claim 6, Walch teaches the mower according to Claim 5, characterized in that the first transmission part extends obliquely upwards and rearwards from the axis of rotation of the lower conditioning roller in the direction of the scissors axis (as seen in Fig. 6), and in that the second transmission part extends forwards from the scissors axis in the direction of the axis of rotation of the upper conditioning roller (as seen in Fig. 7).
Regarding claim 7, Walch teaches the mower according to Claim 1, characterized in that the first transmission part is arranged between the conditioning rollers and the second transmission part, as seen in the axial direction of the conditioning rollers (as seen in Fig. 6).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walch as applied to claim 1 above, and further in view of Parrish et al. (US 4127981 A).

Regarding claim 8, Walch teaches the mower according to Claim 1. Walch at Para. [0046] teaches a coupling for connecting the upper conditioning roller to the second transmission part, but does not explicitly teach the second transmission part being coupled via an articulated coupling to the axis of rotation of the upper conditioning roller for rotation therewith.
	Parrish teaches counter-rotating upper and lower conditioning rollers (40,42) driven by a gear arrangement (50) with a first transmission part for the lower conditioning roller and a second transmission part for the upper conditioning roller, as seen in Fig. 13. Parrish at C15, L11-20 further teaches the second transmission part being coupled via an articulated coupling (374,376) to the axis of rotation of the upper conditioning roller for rotation therewith (Fig. 13) to accommodate vertical movement of the upper conditioning roller.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coupling for the upper conditioning roller of Walch to be an articulated coupling, as taught by Parrish, in order to facilitate vertical movement of the upper roller and provide a means for absorbing impacts and filtering out vibrations coming from the transmission box, thus improving the working conditions and the life of the components.
	Regarding claim 9, Walch/Parrish teaches the mower according to Claim 8, characterized in that the articulated coupling is arranged between the conditioning rollers and the second transmission part, as seen in the axial direction of the conditioning rollers.
	Regarding claim 10, Walch/Parrish teaches the mower according to Claim 9, characterized in that the articulated coupling is arranged in front of the first transmission part, as seen in the material flow direction. (In both Walch and Parrish, the upper conditioning roller is arranged slightly forward the lower conditioning roller, therefore the articulated coupling is inherently arranged in front of the first transmission part). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurlburt (US 4949535 A) discloses a conditioning roll biasing mechanism. McCarty et al. (US 4961303 A) discloses an apparatus for opening conditioning rolls. Talbot (US 5435239 A) discloses a conditioning roller assembly. Walch et al. (US 5992133 A) discloses a conditioning unit for an agricultural machine. Nickel et al. (US 7958708 B2) discloses an apparatus for conditioning crops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
/JULIA C TRAN/Examiner, Art Unit 3671